                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                  1:19-cv-110-FDW

ROGER EDWARDS,                      )
                                    )
            Plaintiff,              )
                                    )
            vs.                     )
                                    )                         ORDER
FNU BUCHANAN, et al.,               )
                                    )
            Defendants.             )
___________________________________ )


       THIS MATTER is before the Court on pro se Plaintiff’s Motion for Extension of Time,

(Doc. No. 10), in which he seeks an extension of time to file an Amended Complaint. Plaintiff

claims that there was a delay in his receipt of the Court’s Order on initial review of the Complaint

and that his copy of the Order is lost and that he needs additional time to complete an Amended

Complaint. Plaintiff’s Motion will be granted for good cause shown.

        IT IS HEREBY ORDERED that:

       (1) Plaintiff’s Motion for Extension of Time, (Doc. No. 10), is GRANTED until January

           30, 2020.

       (2) The Clerk is respectfully requested to mail Plaintiff a blank § 1983 form and a copy of

           the Court’s December 9, 2019 Order, (Doc. No. 9).




                                             Signed: December 20, 2019
